             Case 7:93-mj-01067-MRG Document 7 Filed 11/13/20 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK                                                :J ORIGINAL
 ____________________________________________ M ____ _   _______ _




 UNITED STATES OF AMERICA,
                                                                     Case No.: 93 MJ 01067       (MRG)
                                            Plaintiff,
                                                                     ORDER OF DISMISSAL
                          -against-

          Adam T. Lindley


                                            Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                                       SO ORDERED.




                                                                       Hon. Martin R. Go!    1
                                                                       United States Magis




Dated:           13     day of _N_o_ve_m_b_e_r_ _ _ _ _ 20.3.Q_
                Poughkeepsie, New York
